Citation Nr: 0811625	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  00-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to COPD.  

3.  Entitlement to service connection for a skin disorder 
claimed as due to asbestos exposure.

4.  Entitlement to service connection for an aneurysm, 
claimed as secondary to a service connected hydrocelectomy.  

5.  Entitlement to an effective date earlier than February 9, 
1996, for a grant of an increased 30 percent rating for 
folliculitis.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the fingers claimed as due to VA medical 
treatment.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dysphagia claimed as due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1945 to February 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in January 2008.  During the hearing, the veteran raised a 
claim for service connection for interigo which he asserts 
was treated during service.  Thus, he has essentially raised 
a claim for direct service connection which is a distinct 
theory of entitlement which differs from the current claim 
for service connection for a skin disorder due to asbestos 
exposure.  That newly raised claim has not yet been 
adjudicated by the RO.  Accordingly, the Board refers that 
matter to the RO for appropriate action.  

The issues of compensation under 38 U.S.C.A. § 1151 for a 
right fingers disability and dysphagia are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that there is no 
nexus between any asbestos exposure in service and a current 
respiratory disability such as COPD.  

2.  A heart disorder, was not present until many years after 
service, and was not caused or aggravated by a service-
connected disability.  

3.  There is no competent evidence that the veteran currently 
has a skin disorder which resulted from exposure to asbestos.

4.  The veteran's aneurysm was not caused or aggravated by a 
service-connected disability such as his hydrocelectomy.

5.  The earliest date as of which it is ascertainable that 
the veteran's folliculitis was manifested by constant itching 
and extensive lesions was January 26, 1993.  


CONCLUSIONS OF LAW

1.  COPD, claimed as due to asbestos exposure, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2.  A heart disorder was not incurred in or aggravated by 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).

3.  A skin disorder claimed as due to asbestos exposure was 
not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  An aneurysm was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  The requirements for an effective date of January 26, 
1993 for assignment of a 30 percent rating for folliculitis 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in February 
2001, April 2002,  December 2003, July 2006, and June 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The June 2007 letter provided information regarding the 
assignment of ratings and effective dates in the event 
service connection is granted.  Although the initial letter 
was not provided prior to the initial consideration of all 
claims, there was no prejudice resulting from the timing of 
the letters because veteran was afforded an appropriate 
period of time following the issuance of the letters to 
submit evidence, and his claims were subsequently 
readjudicated.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was also 
afforded a VA medical examinations, and appropriate medical 
opinions were provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For COPD,
 Claimed As Due To Asbestos Exposure.

Service connection may be granted for disability because of a 
disease or injury that was incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that there is no statute specifically 
addressing service connection for asbestos-related diseases, 
nor has the VA promulgated any specific regulations for these 
types of cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the United States 
Court of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

During the hearing held in January 2008, the veteran 
testified that he was exposed to asbestos during service when 
working on building maintenance, particularly when working 
with insulation on pipes.  According to the veteran's form 
DD-214, the veteran's military occupational specialty 
involved carpentry.  The Board acknowledges that the 
occupation engaged in by the veteran would possibly subject 
him to exposure to asbestos.  For the sake of analyzing the 
veteran's claim, the Board will accept the fact that the 
veteran was exposed to asbestos while doing carpentry 
involving repairs on buildings.  

The Board further notes, however, that service medical 
records are negative for any complaints, findings, or 
diagnosis of a disability due to asbestos exposure.  A 
service medical treatment record dated in August 1945 noted a 
complaint of chest pain, however, the treating physician 
attributed this to catarrhal fever.  The Report of Medical 
Examination given in January 1952 for separation from service 
disclosed that the veteran's lungs and chest were rated as 
normal.  An X-ray taken at that time was noted to be 
"negative."  

The report of a VA medical examination conducted a few years 
after service in February 1955 makes no mention of lung 
problems.  His respiratory system was described as being 
normal.

There is no evidence of any chronic lung problems such as 
COPD until many ears after separation from service.  A VA 
treatment record dated in March 2003 shows that the veteran 
reported having exertional dyspnea after walking one block.  
A VA chest CT scan report dated in January 2003 reflects 
findings including a left upper lobe calcified granuloma and 
emphysema.  It was noted that he had a history of asbestos 
exposure while working in service as a carpenter, but the 
examiner stated that the dyspnea on exertion was due to 
restrictive lung disease and obstructive lung disease.  The 
physician did not attribute those disorders to the history of 
asbestos exposure.  

The report of a general medical examination conducted by the 
VA in July 2003 contains a diagnosis of chronic obstructive 
pulmonary disease receiving inhalers.  Again, however, there 
was no opinion given relating the disorder to service.  

The Board has noted that a VA record dated in April 2003 
indicates that diagnoses included dyspnea, most likely 
infiltrative lung disease, asbestosis.  However, no 
explanation was given for the conclusion.  

The only fully supported medical opinion which is of record 
weighs against the claim.  The report of a VA respiratory 
system examination conducted in January 2004 reflects that 
the examiner noted that the veteran gave a history of having 
shortness of breath for 30 or 40 years, which was worse in 
the past 10 years.  The veteran stated that it started after 
he was in the Marines doing carpentry worked which involved 
use of asbestos.  The veteran complained that he currently 
was short of breath all the time, and that it was worse on 
exertion.  The VA examiner reviewed the claims file, 
including the VA note dated in August 2003 with a diagnosis 
of dyspnea, most likely, infiltrative disease, asbestosis.  

Following physical examination of the veteran and a chest CT 
scan, the VA examiner noted that the chest scan had no 
significant chest pathology, and no findings to support 
asbestos exposure.  Specifically, he noted that there was no 
evidence of mass or infiltrates.  Although there was a 
calcification to the adjacent of the thyroid lobe, the 
examiner stated that this was not a calcification of 
asbestosis.  The examiner also noted that presence of a 
calcified granuloma, but again concluded that this was not a 
finding of asbestosis.  The only diagnoses on the VA examiner 
were (1) chronic obstructive pulmonary disease; (2) 
hypertension; and 
(3) arteriosclerotic heart disease.   The examiner stated 
that the charts and findings were carefully reviewed with 
another pulmonary physician who agreed that there was no 
supporting evidence for asbestosis, and no evidence of 
infiltrative lung disease.  It was further stated that the 
veteran's heart condition was not secondary to the lung 
condition and was not secondary to asbestos exposure.  
Finally, the examiner stated that "Although the veteran does 
not have pulmonary asbestosis, it is not possible to state 
that heavy exposure to asbestos could not have precipitated 
or aggravated his lung condition."  The Board notes that 
this final statement by the VA examiner neither supports nor 
weighs against the claim, but rather simply states that such 
a relationship cannot be absolutely ruled out.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for asbestos exposure.  The Board relies 
on the thorough examination and thoughtful discussion 
provided by the most recent VA examiner, who has reviewed the 
veteran's records in detail, had discussed his findings with 
another pulmonary physician, and who found not infiltrative 
lung disease or other evidence to support a finding of 
asbestosis.  This evidence clearly demonstrates that there is 
no nexus between any asbestos exposure in service and a 
current respiratory disability such as COPD.  Service 
connection for asbestosis exposure is not warranted.  
II.  Entitlement To Service Connection For A Heart Disorder,
 Claimed As Secondary To COPD.

The Board initially notes that, in light of the foregoing 
denial of the claim for service connection for COPD, the 
claim for a heart disorder as being secondary to such a 
respiratory disorder must fail.  In this regard, the veteran 
is not currently service-connected for any disability of the 
lungs, so there can be no basis for a claim for secondary 
service connection.  Moreover, even if service connection was 
in effect for a lung disorder, the VA medical opinion 
discussed above concluded that the heart problems were not 
secondary to lung problems.  In addition, the Board finds 
that service connection for a heart disorder may not be 
granted on a direct basis.  The service medical records are 
negative for references to any heart problems, and the 
earliest medical records regarding heart problems are from 
many years after service.  No medical opinion has been 
presented suggesting that the current heart problems may be 
related to service.  Accordingly, the Board concludes that a 
heart disorder was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service connected 
disability.   

III.  Entitlement To Service Connection For A Skin Disorder
 Claimed As Due To Asbestos Exposure.

The veteran has previously established service connection for 
folliculitis, rated as 30 percent disabling.  However, he 
also claims service connection for another skin disorder 
which he asserts is related to exposure to asbestos during 
service.  There is no competent evidence that the veteran 
currently has a skin disorder which resulted from exposure to 
asbestos.  Examinations conducted over the years have 
rendered various diagnoses, but no medical professional has 
ever attributed the skin problems to service.  A private 
medical record dated in February 1996 contains a diagnosis of 
severe prurigo nodularis involving the legs with scattered 
lesions elsewhere, seborrheic dermatitis, acne necrotica 
involving the scalp and nape of the neck with history of 
tumors or masses in these areas, and intertrigo involving the 
groin and axillary areas.  The report of a skin examination 
conducted by the VA in November 1998 shows that the only 
diagnoses were history of folliculitis, history of 
intertrigo, and tinea pedis and manum with onychomycosis.  
The only pertinent diagnosis on the VA general medical 
examination in July 2003 was chronic recurrent folliculitis 
of the neck and groin, symptomatic.  Asbestosis of the skin 
has never been diagnosed.  Accordingly, the Board concludes 
that a skin disorder claimed as due to asbestos exposure was 
not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

IV.  Entitlement To Service Connection For An Aneurysm, 
Claimed As Secondary To Service Connected Hydrocelectomy.

The veteran has previously established service connection for 
a post operative hydrocelectomy, rated as 10 percent 
disabling.  He now claims secondary service connection for an 
abdominal aneurysm.  During the hearing held in January 2008, 
the veteran recounted that his aneurysm was diagnosed in 
2001.  In essence, he expressed his opinion that the aneurysm 
was located close to the surgery which he had to correct a 
hydrocele, and he reported that his doctor had told him that 
the problems were related.

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that his service-connected post 
operative hydrocele had caused his aneurysm.  However, the 
Board notes that the veteran is not competent, as a lay 
person, to make such a medical judgment. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Although the veteran has reported that his doctor had told 
him that his aneurysm was caused by his service-connected 
postoperative hydrocele, those statements by the veteran are 
not sufficient to support the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to support a claim because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet.App. 148, 153 (1995).  

The Board has noted that a VA treatment record dated in 
February 2002 reflects that the veteran stated that an 
(aortic abdominal aneurysm) which he had was related to his 
hydrocele.  He indicated that he had this for 50 years and it 
had only recently been discovered.  The doctor noted that the 
veteran wanted this to be recorded.  However, the fact that 
the veteran's own account of the etiology of his disability 
was recorded in his medical records is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet.App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The only competent medical opinion of record weighs against 
the claim.  The report of an arteries and veins examination 
conducted by the VA in December 2002 shows that the examiner 
reviewed the veteran's medical history and conducted a 
physical examination.  The examiner then stated that "The 
abdominal aortic aneurysm is secondary to atherosclerotic 
disease, and is not related to his service-connected 
hydrocelectomy, or chronic folliculitis."  

For these reasons, the Board finds that the veteran's current 
aneurysm was not caused or aggravated by service-connected 
postoperative hydrocele.  Accordingly, the Board concludes 
that the aneurysm were not proximately due to or the result 
of a service-connected disability.  

V.  Entitlement To An Effective Date Earlier Than February 9, 
1996, For A Grant Of Service Connection For Folliculitis.

In a decision of April 1955, the RO denied service connection 
for a skin condition on the basis that it was not found on a 
VA examination.  The veteran did not appeal that decision, 
and it became final.  The RO confirmed the denial in a 
decision of March 1987, and again the veteran did not appeal.

In a statement in support of claim date stamped as having 
been received on July 28, 1989 the veteran requested that the 
claim for service connection for a skin disorder be reopened.  
In a rating decision of November 1992, the RO granted service 
connection for folliculitis of the neck and groin, and 
assigned a 10 percent initial rating effective from July 28, 
1989.  

In January 1993, the veteran filed a notice of disagreement 
with the rating, indicating that the skin disorder also 
affected his underarms, and caused constant itching.  The RO 
issued a statement of the case on that issue in March 1993, 
and the veteran subsequently perfected an appeal of the 
rating.  Later, in a decision of September 1999, the Board 
found that the criteria for a 30 percent rating for 
folliculitis were met.  In the decision, the Board noted that 
under the version of Diagnostic Code 7806 which was then in 
effect, a 10 percent rating was warranted for eczema 
manifested by exfoliation, exudation, or itching, if 
involving an exposed surface of extensive area.  A 30 percent 
rating was warranted if the disorder was manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The Board noted that the veteran had asserted 
that he had constant itching and extensive lesions, and that 
he had been seen by the VA for treatment in March 1996, July 
1997 and May 1998.  The Board also reviewed findings of a VA 
examination dated in November 1998.  The Board made a finding 
of fact that the manifestations of the folliculitis of the 
neck and groin included complaints of constant itching, 
apparent exudation in the area of the groin, and recent 
evidence of a lesion on the neck.  Resolving all reasonable 
doubt in favor of the veteran, the Board found that the 
criteria for a 30 percent rating were met.  

In a rating decision of February 2000, the RO effectuated the 
Board's decision, and assigned an effective date of February 
6, 1996, as the effective date of the increase to 30 percent.  
The RO noted that this was the date of an outpatient 
treatment report showing that the condition had worsened.  
The veteran now appeals that effective date.

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o).  
See Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98.

The Board finds that the criteria for an earlier effective 
date for assignment of a 30 percent rating are met as there 
was constant itching and extensive lesions as of January 26, 
1993.  In this regard, the Board notes that January 26, 1993 
is the date of the document in which the veteran reported 
that he had constant itching.  That same document was relied 
on by the Board in granting the 30 percent rating.  
Accordingly, the Board concludes that the effective date may 
be extended back to January 26, 1993.  

The Board further notes that an even earlier effective date 
is not warranted because it is not factually ascertainable 
that there was a degree of severity which warranted more than 
a 10 percent rating which was present prior to that date.  On 
the contrary, the medical evidence from prior to that date 
shows a lesser degree of severity.  A VA dermatology clinic 
record dated in June 1992 shows that the veteran had scaling 
patches under the axillae and dry patches in the groin, as 
well as folliculitis of the neck, but there was no mention of 
itching, extension lesions or disfigurement.  A lay statement 
dated in October 1992 from an acquaintance indicates that the 
veteran had a chronic rash on the back of his neck for many 
years, but there was no mention of symptoms warranting a 30 
percent rating.  The Board notes that no other record during 
the relevant period demonstrates any severity of the 
veteran's disability to above the level contemplated by a 10 
percent rating.  Accordingly, the Board concludes that the 
requirements for an effective date of January 1993, but no 
earlier, for assignment of a 30 percent rating for a skin 
disorder are met. 


ORDER

1.  Service connection for COPD, claimed as due to asbestos 
exposure, is denied.

2.  Service connection for a heart disorder, claimed as 
secondary to COPD, is denied.  

3.  Service connection for a skin disorder claimed as due to 
asbestos exposure is denied.

4.  Service connection for an aneurysm, claimed as secondary 
to service connected hydrocelectomy, is denied.  

5.  An effective date of January 26, 1993, for allowance of a 
30 percent rating for folliculitis is granted.  


REMAND

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his disability of the 
right fingers was caused or aggravated by the VA treatment.  
In essence, he argues that the surgery on his neck in 1987 to 
remove a lipoma was more complicated than expected and 
resulted in injury to the nerves that go down his arms to his 
fingers, as well as an injury to his throat that causes 
dysphagia.  He presented testimony to that effect during the 
hearing held in January 2008.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  

The claims file reflects that the RO considered the veteran's 
§ 1151 claims under the revised standard which requires a 
showing of negligence.  The Board's review of the record, 
however, reflects that the veteran raised his § 1151 claims 
prior to the effective date of that requirement.  In this 
regard, the Board notes that a statement in support of claim 
dated as early as June 1991 reflects that the veteran claimed 
that his surgery at the VA had caused narrowing of his neck.  
This appears to be essentially the same claim as the 
certified claim for compensation under 1151 for dysphagia.  
He made a similar statement in a form dated in August 1991.  
Similarly, during a hearing held in February 1996, the 
veteran raised a claim for 1151 compensation for impairment 
of the right hand a wrist which he asserted was related to 
"the neck problem."  Subsequently, in a statement of 
December 1997, the veteran clarified that it was his intent 
to pursue a claim for dysphagia due to the surgery to remove 
a mass on the right side of his neck which was performed by 
the VA in 1987.  

In light of the fact that the 1151 claims were raised prior 
to October 1997, the older standard which did not require a 
showing of negligence applies.  However, the RO adjudicated 
them under the new standard.  In addition, the VCAA 
notification letter also contained information regarding the 
incorrect standard, as did the statement of the case.  A 
remand is required to correct these matters.  

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

A medical opinion was previously obtained in this case in 
September 2005.  However, the examiner addressed only the 
right hand claim, and did not discuss the dysphagia claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim for 
compensation under the old 38 U.S.C.A. 
§ 1151, and should indicate which portion 
of any such information or evidence is to 
be provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  

2.  Thereafter, the veteran should be 
afforded a VA throat examination to 
determine the etiology of any dysphagia 
disability which the veteran may 
currently have.  The claims folder should 
be made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history 
of the disorder, including the veteran's 
own account of the nature of his 
increased disability which he asserts was 
the result of the VA surgery.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found dysphagia disability was caused or 
aggravated by the VA treatment (or any 
failure to provide treatment or proper 
evaluation).  

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


